IN THE COURT OF CRIMINAL APPEALS

OF TEXAS





NO. WR-53,613-05


EX PARTE LARRY RAY SWEARINGEN



ON APPLICATION FOR WRIT OF HABEAS CORPUS IN CAUSE
NO. 99-11-06435-CR FROM THE 9TH DISTRICT COURT

MONTGOMERY COUNTY



Per Curiam.

O R D E R


	This is a subsequent application for writ of habeas corpus filed pursuant to Texas
Code of Criminal Procedure Article 11.071, § 5.
	Applicant was convicted of capital murder on June 28, 2000, and sentenced to death. 
We affirmed the conviction and sentence on direct appeal.  Swearingen v. State, 101 S.W.3d
89 (Tex. Crim. App. 2003).  On March 11, 2002, applicant filed in the trial court his initial
application for writ of habeas corpus pursuant to Article 11.071.  We denied relief.  Ex parte
Swearingen, No. WR-53,613-01 (Tex. Crim. App. May 21, 2003)(not designated for
publication).  On January 22, 2007, applicant filed a subsequent application in the convicting
court.  We remanded six of his claims to the convicting court for resolution.  After the case
was returned to this Court, we reviewed the findings of the convicting court, adopted them,
and denied his application.  Ex parte Swearingen, No. WR-53,613-04 (Tex. Crim. App. Jan.
16, 2008)(not designated for publication).  Applicant has now filed this second subsequent
application in which he raises six claims.  After reviewing the application, we found that
applicant's first four claims did not meet the requirements of Article 11.071, § 5, and we
dismissed them.  Ex parte Swearingen, No. WR-53,613-05 (Tex. Crim. App. Mar. 5,
2008)(not designated for publication). 
	In his fifth and sixth claims, applicant alleged that the State withheld material,
exculpatory evidence and knowingly sponsored false testimony.  We found that the claims
met the requirements for consideration of subsequent claims and remanded them to the
convicting court for resolution.  Id.  On remand, the trial court conducted a live hearing, after
which it entered findings of fact and conclusions of law recommending that relief be denied
on applicant's claims.  This Court has reviewed the record.  We adopt the trial judge's
findings and conclusions.  Based upon the trial court's findings and conclusions and our own
review, the relief sought is denied.   
	IT IS SO ORDERED THIS THE 17TH DAY OF DECEMBER, 2008.
Do Not Publish